 Case 3:20-cr-01479-DMS Document 43 Filed 05/13/21 PageID.133 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                       Case No. 20cr1479-DMS
11                       Plaintiff,                  PRELIMINARY ORDER OF
12          v.                                       CRIMINAL FORFEITURE
13   KEVIN ALEXIS BRITO,
14                       Defendant.
15
16         WHEREAS, in the Superseding Information in the above-captioned case, the
17 United States sought forfeiture of all right, title and interest in specific properties of
18 Defendant KEVIN ALEXIS BRITO (“Defendant”) pursuant to 18 U.S.C. § 2428(b),
19 as property used or intended to be used to commit or to facilitate the commission of,
20 and property which constitutes or is derived from proceeds the Defendant obtained,
21 directly or indirectly, from the offense set forth in the Superseding Information,
22 which charged a violation of 18 U.S.C. § 2422(b), Enticement; and
23         WHEREAS, on or about April 19, 2021, Defendant pled guilty before U.S.
24 Magistrate Judge Linda Lopez to Counts 1 and 2 of the Superseding Information,
25 which pleas included consent to the forfeiture of all property seized in connection
26 with the case, including forfeiture of the following:
27               a) One (1) Black LG Mobile phone;
28 //
 Case 3:20-cr-01479-DMS Document 43 Filed 05/13/21 PageID.134 Page 2 of 4




 1                b) One (1) CyberPowerPC Gaming Desktop Computer,
                     Model# GMA3000BST; and
 2
                  c) One (1) HP Laptop Serial # CND50(UI)GZJ0; and
 3
 4         WHEREAS, on May 5, 2021 this Court accepted the guilty pleas of Defendant;
 5 and
 6         WHEREAS, by virtue of the facts set forth in the plea agreement, the
 7 United States has established the requisite nexus between the forfeited properties and
 8 the offense, and the Court hereby orders the forfeiture to the United States of the
 9 described forfeited properties pursuant to Title 18, United States Code, Section
10 2428(b); and
11         WHEREAS, by virtue of said guilty pleas, the United States is now entitled to
12 possession of the above-referenced properties, pursuant to 18 U.S.C. § 2428(b) and
13 Rule 32.2(b) of the Federal Rules of Criminal Procedure; and
14         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
15 authority to take custody of the above-referenced properties which are hereby found
16 forfeitable by the Court; and
17         WHEREAS, the United States, having submitted the Order herein to the
18 Defendant through his attorney of record, to review, and no objections having been
19 received;
20         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
21         1.     Based upon the guilty pleas of the Defendant, the United States is hereby
22 authorized to take custody and control of the following assets, and all right, title and
23 interest of Defendant KEVIN ALEXIS BRITO in the following properties are hereby
24 forfeited to the United States for disposition in accordance with the law, subject to
25 the provisions of 21 U.S.C. § 853(n):
26                a) One (1) Black LG Mobile phone;
27                b) One (1) CyberPowerPC Gaming Desktop Computer,
                     Model# GMA3000BST; and
28 //
                                              -2-                          20cr1479
 Case 3:20-cr-01479-DMS Document 43 Filed 05/13/21 PageID.135 Page 3 of 4




 1                c) One (1) HP Laptop Serial # CND50(UI)GZJ0.
 2         2.     The aforementioned forfeited assets are to be held by the Federal Bureau
 3 of Investigation in its secure custody and control.
 4         3.     Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
 5 to begin proceedings consistent with any statutory requirements pertaining to
 6 ancillary hearings and rights of third parties. The Court shall conduct ancillary
 7 proceedings as the Court deems appropriate only upon the receipt of timely third
 8 party petitions filed with the Court and served upon the United States. The Court
 9 may determine any petition without the need for further hearings upon the receipt of
10 the Government’s response to any petition. The Court may enter an amended order
11 without further notice to the parties.
12         4.     Pursuant to the Attorney General’s authority under Section 853(n)(1) of
13 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
14 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
15 the United States forthwith shall publish for thirty (30) consecutive days on the
16 Government’s forfeiture website, www.forfeiture.gov, notice of this Order, notice of
17 the United States’ intent to dispose of the properties in such manner as the Attorney
18 General may direct, and notice that any person, other than the Defendant, having or
19 claiming a legal interest in the above-listed forfeited properties must file a petition
20 with the Court within thirty (30) days of the final publication of notice or of receipt of
21 actual notice, whichever is earlier.
22         5.     This notice shall state that the petition shall be for a hearing to
23 adjudicate the validity of the petitioner’s alleged interest in the property, shall be
24 signed by the petitioner under penalty of perjury, and shall set forth the nature and
25 extent of the petitioner’s right, title or interest in the forfeited property and any
26 additional facts supporting the petitioner’s claim and the relief sought.
27         6.     The United States must also, to the extent practicable, provide direct
28 written notice to any person known to have alleged an interest in the properties that
                                          -3-                           20cr1479
 Case 3:20-cr-01479-DMS Document 43 Filed 05/13/21 PageID.136 Page 4 of 4




 1 are the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
 2 published notice as to those persons so notified.
 3        7.     Upon adjudication of all third-party interests, this Court will enter an
 4 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the
 5 aforementioned assets, in which all interests will be addressed.
 6        8.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 7 as to the Defendant at the time of sentencing and is part of the sentence and included
 8 in the judgment.
 9
     DATED:      May 13, 2021
10
11                                        Hon. Dana M. Sabraw, Judge
                                          United States District Court
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -4-                          20cr1479
